UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 17, 2011 LEAF EQUIPMENT LEASING INCOME FUND III, L.P. (Exact name of registrant as specified in its charter) Delaware 000-53174 20-5455968 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington, Delaware 19801 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800)819-5556 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On October 17, 2011, LEAF Equipment Leasing Income Fund III, L.P. (the “Partnership”) amended its Amended and Restated Agreement of Limited Partnership (as the same has been amended from time to time, the “Agreement”) to permit the Partnership to reinvest cash into new equipment, leases and loans without first having to repay Unpaid Cumulative Return (as defined in the Agreement).The amendment was approved by a majority of the Partnership’s limited partners. The above description does not purport to be complete and is qualified in its entirety by reference to the amendment which is attached hereto as Exhibit 3.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Amendment No. 2 to Amended and Restated Agreement of Limited Partnership of LEAF Equipment Leasing Income Fund III, L.P. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEAF EQUIPMENT LEASING INCOME FUND III, L.P. By:LEAF Asset Management, LLC, its general partner Date: October 20, 2011 By: /s/Robert Moskovitz Name: Robert Moskovitz Title: Chief Financial Officer
